                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

              Plaintiff,

v.                                                           CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

              Defendant.

     ORDER GRANTING UNOPPOSED MOTION TO INCREASE DEPOSITION LIMITS

        THIS MATTER is before the Court on the parties’ Unopposed Motion for Leave

to Increase Deposition Limits, (Doc. 148), filed September 11, 2019. The parties ask to

increase the number of depositions from 10 per side to 12 per side. The Court, having

considered the Motion, noting it is unopposed, and being otherwise fully advised, finds

that the Motion is well-taken and should be GRANTED.

        IT IS THEREFORE ORDERED that the parties’ Unopposed Motion for Leave to

Increase Deposition Limits, (Doc. 148), is GRANTED, and the parties may take up to 12

depositions per side.

        IT IS SO ORDERED.


                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
